Citation Nr: 1037064	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-33 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss 
disability.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.  Jurisdiction over the case was 
subsequently transferred to the RO in Pittsburgh, Pennsylvania.


REMAND


The Veteran was last afforded a VA examination to determine the 
current degree of severity of his bilateral hearing loss 
disability in September 2005, nearly five years ago.  
Additionally, while an August 2006 VA treatment record indicates 
that there were no significant changes in the Veteran's hearing 
since a 2005 audiological evaluation, the Board notes that the 
Veteran's speech recognition scores had decreased since his last 
VA examination.  Moreover, the August 2006 VA treatment record 
does not provide puretone thresholds, which are necessary for 
rating purposes.  Further, the Veteran testified at his January 
2007 hearing before a Decision Review Officer (DRO) that his 
hearing loss has worsened since his last audiological 
examination.  

The Board further notes that the U. S. Court of Appeals for 
Veterans Claims has held that, "in addition to dictating 
objective test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or her 
final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  The September 2005 VA examination is not in compliance 
with the Court's decision.

Accordingly, further develop to afford the Veteran an appropriate 
and current VA examination is in order.

In addition, while this case is in remand status, the originating 
agency should obtain any outstanding, pertinent medical records, 
including VA audiological records referred to in the Veteran's 
January 2007 DRO hearing.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO/AMC should undertake appropriate 
development to obtain a copy of any 
outstanding records pertaining to 
treatment or evaluation of the Veteran's 
bilateral hearing loss, during the 
period of this claim, to include any 
pertinent VA medical records for the 
period since August 2006.

2.	Then, the AMC/RO should afford the 
Veteran a VA audiological examination in 
order to determine the current severity 
of the service-connected bilateral 
hearing loss disability.  It must be 
conducted by a state-licensed 
audiologist and include a controlled 
speech discrimination test (Maryland 
CNC) and a puretone audiometric test.  
The examiner must also provide a 
description of the effects of the 
disability on occupational functioning 
and daily activities.  The rationale for 
all opinions expressed should be 
explained.

3.	After completion of the above and any 
additional development deemed necessary, 
the AMC/RO should readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the AMC/RO should issue an 
appropriate supplemental statement of 
the case and provide the Veteran and his 
representative the requisite opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


